Fourth Court of Appeals
                                       San Antonio, Texas
                                             December 1, 2016

                                           No. 04-16-00660-CV

                           IN RE Salatiel POLANCO d/b/a D&C Trucking

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

        Relator Salatiel Polanco d/b/a D&C Trucking filed a petition for writ of mandamus on
October 10, 2016. The court has considered the petition and is of the opinion Relator is not
entitled to mandamus relief. Accordingly, the petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.



           It is so ORDERED on December 1, 2016.


                                                            _________________________________
                                                            Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2016.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk



1
  This proceeding arises out of Cause No. 14-12-30420-MCV, styled Margarita Trevino, Individually and as
Representative of the Estate of Melissa Trevino v. Salatiel Polanco d/b/a D & C Trucking, Highway Barricades and
Services, L.L.C., Anderson Columbia Co., Inc., and Flasher Equipment Co., pending in the 293rd Judicial District
Court, Maverick County, Texas, the Honorable Cynthia L. Muniz presiding.